Exhibit 10.2




Exhibit B




ASSUMPTION




IRETEBA MINING COMPANY, LLC., its successors and assigns (“Assignee”), for good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, does hereby assume each and every term, covenant, obligation and
condition of any kind or nature required to be kept, observed, performed, paid
or otherwise satisfied by Capital Financial, LLC, a Utah limited liability
company, its parents, successors and assigns (“Assignor”), under the obligations
set forth in the Promissory Note attached hereto as Exhibit A and incorporated
herein by this reference, including the full and timely payment of any and all
amounts due thereunder.




Assignee, agrees to and shall indemnify Assignor against any and all payments,
actions, claims, and demands whatsoever, including the legal and other costs of
investigating or defending the same, arising out of or by reason of any act or
omission of Assignee with respect to the obligations hereby assumed by it.




IN WITNESS, WHEREOF, the foregoing assumption has been executed to be effective
as of November 29, 2016.  




[ex102002.gif] [ex102002.gif]



